COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        William Whitfield v. The State of Texas

Appellate case number:      01-18-01141-CR

Trial court case number:    1586194

Trial court:                185th District Court of Harris County

       This Court’s March 5, 2019 Order of Abatement had abated and remanded this case
for the trial court to determine whether appellant has the right of appeal and whether
appellant’s appointed trial counsel, Augustin T. Pink, should be permitted to withdraw and
new counsel should be appointed. On April 4, 2019, a supplemental reporter’s record of
the abatement hearing held that day was filed in this Court with the trial court finding that
appellant does have the right of appeal, that appellant is indigent, that Pink is relieved as
counsel, and that the Harris County Public Defender’s Office was appointed.
       On April 10, 2019, Daucie Schindler, Assistant Public Defender, filed a designation
of new lead counsel under Texas Rule of Appellate Procedure 6.1 to remove Scott Pope as
lead counsel. On April 23, 2019, in compliance with the Clerk of this Court’s notice, a
supplemental clerk’s record was filed in this Court which included the trial court’s March
12, 2019 order which had appointed Scott C. Pope/Harris County Public Defender’s Office
as new counsel, and the March 14, 2019 order granting Pink’s motion to withdraw.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove Augustin T. Pink and Scott C. Pope as
appellant’s counsel, and to designate Daucie Schindler as appellant’s new lead counsel.
See TEX. R. APP. P. 6.1(c), 6.5(b), (d). Appellant’s brief is ORDERED to be filed within
30 days of the date of this order. See TEX. R. APP. P. 2, 34.5(c)(3), 38.6(a)(1). The State’s
appellate brief, if any, is ORDERED to be filed no later than 30 days from the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley__
                    Acting individually        Acting for the Court
Date: _April 25, 2019____